t c summary opinion united_states tax_court wayne b bailey petitioner v commissioner of internal revenue respondent docket no 13014-05s filed date wayne b bailey pro_se aimee r lobo-berg for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’ sec_2001 federal_income_tax as well as a penalty of dollar_figure under sec_6662 respondent also determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax as well as a penalty of dollar_figure under sec_6662 the issues for decision are whether the expenditures petitioner deducted on schedule c profit or loss from business for and are subject_to the deductibility limitations of sec_195 whether petitioner has substantiated those deductions and whether petitioner is liable under sec_6662 for accuracy-related_penalties for and background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in corvallis oregon during and petitioner was employed as the vice president of strategy and business development by the martin- brower company llc at the same time petitioner and his wife attempted to develop a business concept he called tasha’s cafe the concept involved a retail food and drink establishment that served coffee and related items during the day and wine and related items at night petitioner and his wife attempted to take a two-pronged approach to generating income from the tasha’s cafe concept the first prong was to open a retail location in which petitioner and his wife could operate an actual wine and coffee bar the second prong was to sell the concept to entrepreneurs as a franchise petitioner outfitted the basement of his home in the style of the proposed coffee and wine bar to determine the appearance and operation of tasha’s cafe and to model the concept for potential investors local businesspeople and franchisees in his basement petitioner installed restaurant-level food service equipment coffee- and wine-related artwork and two different types of flooring for testing purposes petitioner brought between and people to his basement model to promote the retail coffee and wine bar aspect of his business petitioner brought approximately potential franchise customers to his basement to demonstrate the franchise possibilities of tasha’s cafe while petitioner demonstrated the tasha’s cafe concept he served coffee wine and food petitioner was never paid for the for petitioner filed form_1040 u s individual_income_tax_return with a filing_status of single for petitioner filed form_1040 with a filing_status of head_of_household coffee wine or food he served in his basement but he did occasionally receive tips in pursuit of the retail aspect of the tasha’s cafe concept petitioner identified and attempted to obtain retail_space in which to operate a tasha’s cafe in lombard illinois petitioner obtained interior design schematics for the location negotiated business loans for capital to install equipment and furniture at the lombard location negotiated the rental contract for the location and developed advertising strategies for the store however it became evident to petitioner that opening a retail location was much more costly than he had previously estimated and he abandoned the retail aspect of the business in date without having opened a cafe or sold any inventory petitioner also pursued the franchise aspect of tasha’s cafe in addition to demonstrating the tasha’s cafe concept in his basement petitioner occasionally rented space at hotels near chicago o’hare airport in which he would conduct similar demonstrations of the concept to potential franchisees flying in from beyond the chicago area petitioner estimated that he held a couple of dozen such presentations at airport hotels between and petitioner continued to market the tasha’s cafe franchise concept until may of when he concluded that he could no longer fund the development of the franchise concept petitioner never sold a tasha’s cafe franchise at several stages in petitioner’s career as a businessman and consultant petitioner was exposed to the food and drink franchise industry and worked with some of the largest franchise operators in the world including mcdonald’s corporation petitioner also earned a master’s degree in business administration with a concentration in marketing and finance from the university of chicago in on his form_1040 for petitioner reported wages of dollar_figure petitioner attached a schedule c to his form_1040 for on his schedule c for petitioner claimed business deductions of dollar_figure zero gross_receipts or sales and other income of dollar_figure on the schedule c for petitioner reported the business name as tasha’s and the principal business or profession as retail on his form_1040 for petitioner reported wages of dollar_figure petitioner attached a schedule c to hi sec_2002 income_tax return reporting dollar_figure of business deductions zero gross_receipts or sales and other income of dollar_figure on the schedule c for petitioner reported the business name as tasha’s and the principal business or profession as wine distribution retail on date respondent sent petitioner the above- mentioned notice_of_deficiency respondent attached to the notice_of_deficiency copies of form 4549a income_tax examination changes and form 886-a explanation of adjustments the form 4549a reveals that the deficiency arises from respondent’s disallowance of petitioner’s claimed business deductions for and associated reductions in itemized_deductions and exemptions for and and respondent’s imposition of sec_6662 penalties for and the only meaningful explanation for respondent’s disallowance of petitioner’s claimed business deductions appears on the form 886-a and reads as follows we disallowed the schedule c expense amounts shown on your returns because we did not receive an answer to our request for supporting information to be allowed a deduction expense exemption credit or other tax_benefit you must establish that you have met all requirements of the law since you did not do so we have adjusted your deductions shown below to the amounts verified accordingly we have increased your income dollar_figure for tax_year and dollar_figure for the tax_year i burden_of_proof discussion at trial and on the brief respondent argued that petitioner was precluded from claiming the schedule c deductions on hi sec_2001 and sec_2002 income_tax returns because the deductions related to start-up_expenditures within the meaning of sec_195 and sec_3 because respondent determined that petitioner was not entitled to the deductions on his schedules c for and respondent also determined that petitioner’ sec_2001 and sec_2002 income included the interest reported on the schedules c of dollar_figure and dollar_figure for and respectively because petitioner failed to substantiate the schedule c deductions in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are erroneous rule a 290_us_111 however when the commissioner relies on a basis or theory at trial which was not stated or described in the notice_of_deficiency and the new basis or theory requires the presentation of different evidence the commissioner has raised new_matter and the burden_of_proof falls on him with respect to that new_matter rule a 112_tc_183 93_tc_500 in determining whether the commissioner has given a taxpayer sufficient notice of his basis for determining a deficiency we examine a notice_of_deficiency in conjunction with documents provided to a taxpayer or his or her representative during the examination of a taxpayer’s income_tax return bitker v commissioner tcmemo_2003_209 a sec_195 amounts paid_or_incurred in connection with creating an petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly petitioner bears the burden_of_proof rule a active trade_or_business are start-up_expenditures sec_195 sec_195 generally precludes taxpayers from deducting start-up_expenditures however for the years at issue sec_195 generally allowed taxpayers to elect to amortize start-up_expenditures over a period not less than months beginning at the earliest in the year in which the active trade_or_business commences if the start-up_expenditures relate to an endeavor that never rises to the status of an active trade_or_business a taxpayer may not amortize the start-up_expenditures see bernard v commissioner tcmemo_1998_20 in the matter before us respondent’s notice_of_deficiency makes no mention of sec_195 the language of sec_195 or the principles upon which sec_195 rests the record does not establish that respondent raised sec_195 during the examination of petitioner’s income_tax returns or otherwise notified petitioner that sec_195 was relevant to his determination respondent’s sec_195 argument is therefore new_matter and respondent bears the burden_of_proof with respect to sec_195 rule a in congress amended sec_195 to allow electing taxpayers to deduct start-up_expenditures over a period of months beginning with the month in which the active trade_or_business begins american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1651 sec_195 applies as so amended to amounts paid_or_incurred after date b substantiation taxpayers must maintain records sufficient to enable the commissioner to determine their correct_tax liability sec_6001 116_tc_438 sec_1_6001-1 income_tax regs taxpayers must keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 income_tax regs the notice_of_deficiency in this matter combined with information on the attached form 4549a and form 886-a adequately reveals that respondent disallowed petitioner’s schedule c deductions because of petitioner’s failure to substantiate those deductions as discussed supra the form 886-a states that respondent disallowed the schedule c expense amounts shown on petitioner’ sec_2001 and sec_2002 returns because petitioner failed to provide respondent with supporting information the form 886-a also states that petitioner must establish that his claimed deductions have met all requirements of the law this substantially corresponds both with the language of sec_6001 and the regulations issued thereunder and the principles underlying sec_6001 petitioner therefore bears the burden_of_proof with respect to substantiating his claimed business deductions rule a ii sec_195 as noted supra taxpayers may neither deduct nor amortize sec_195 start-up_expenditures if the activities to which the expenditures relate fail to become an active trade_or_business congress through sec_195 authorized the secretary to issue regulations to guide the determination of when an active trade_or_business begins no such regulations have yet been issued in determining when an activity becomes an active trade_or_business for the purpose of sec_195 this court has sought guidance from cases interpreting the engaged in a trade_or_business requirement for deduction under sec_162 see eg weaver v commissioner tcmemo_2004_108 for the purpose of sec_162 the u s supreme court has held that the question of whether a taxpayer is engaged in a trade_or_business requires examination of the facts in each particular case 480_us_23 to be engaged in a trade_or_business a taxpayer must undertake an activity intending to make a profit be regularly and actively involved in the activity and actually have commenced business operations mcmanus v commissioner tcmemo_1987_457 affd without published opinion 865_f2d_255 4th cir a taxpayer is not engaged in a trade_or_business until such time as the business has begun to function as a going concern and performed those activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 an enterprise need not have generated sales or other revenue to have begun to carry on a business 864_f2d_1521 10th cir affg 86_tc_492 63_f3d_614 7th cir affg in part revg in part and remanding tcmemo_1994_316 however mere research into or investigation of a potential business is insufficient to demonstrate that a taxpayer is engaged in a trade_or_business 56_tc_895 in the matter before us petitioner was not actively engaged in the trade_or_business of the retail aspect of the tasha’s cafe concept petitioner never obtained the necessary licenses materials or inventory for the retail business established a retail location or held out any goods for sale however the record before us establishes that petitioner was actively engaged in the trade_or_business of selling franchises of the tasha’s cafe concept petitioner developed detailed plans for the operation and appearance of a tasha’s cafe location based on his analysis of the model in his basement petitioner determined the materials and design elements to be used for outfitting a tasha’s cafe location most importantly petitioner actually operated the franchise aspect of the tasha’s cafe concept by holding numerous presentations to potential franchisees in which he offered to sell tasha’s cafe franchises petitioner therefore was actively engaged in the trade_or_business of franchising the tasha’s cafe concept and his expenditures_for and are not subject_to the limitations of sec_195 iii substantiation on petitioner’s schedule c for he claimed dollar_figure of deductible car and truck expenses dollar_figure of deductible meals and entertainment_expenses and dollar_figure of other deductible expenses on petitioner’s schedule c for he claimed dollar_figure of deductible car and truck expenses dollar_figure of deductible travel_expenses dollar_figure of deductible meals and entertainment_expenses and dollar_figure of other deductible expenses deductions are a matter of legislative grace and taxpayers generally bear the burden of proving that they are entitled to any deductions claimed rule a 503_us_79 292_us_435 as noted supra taxpayers must maintain sufficient records to enable the commissioner to determine their correct_tax liability sec_6001 sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business such expenses must be directly connected with or pertain to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs generally no deduction is allowed for personal living or family_expenses nor is deduction proper for expenditures that are properly categorized as capital expenditures see sec_262 and sec_263 the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact 320_us_467 when a taxpayer establishes that he or she has incurred deductible expenses but is unable to substantiate the exact amounts we can estimate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily against the taxpayer where the inexactitude of the record is of his or her own making see cohan v commissioner supra pincite however deductions relating to travel meals and entertainment gifts or use of listed_property including passenger automobiles are subject_to strict rules of substantiation that supersede the doctrine in cohan v commissioner supra pincite see sec_274 sec_1 5t c temporary income_tax regs fed reg date the term listed_property includes passenger automobiles sec_280f for deductions to which sec_274 applies taxpayers must substantiate certain elements of the deductible activity or use through either adequate_records or sufficient evidence corroborating the taxpayer’s own statement sec_274 if a taxpayer cannot satisfy the substantiation burden imposed by sec_274 with respect to a deduction to which it applies he fails to carry his burden of establishing that he is entitled to deduct that expense regardless of any equities involved sec_274 nicely v commissioner tcmemo_2006_172 sec_1_274-5t temporary income_tax regs fed reg date generally taxpayers must substantiate each required element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date at a minimum a taxpayer must substantiate the amount of the expense the time and place the expense was incurred the business_purpose of the expense and the business relationship to the taxpayer of other persons benefited by the expense if any sec_274 112_tc_183 to substantiate the business deductions he claimed on hi sec_2001 and sec_2002 income_tax returns petitioner presented a disorganized set of invoices receipts canceled checks and other documents from and at trial petitioner offered almost no testimony explaining the transactions underlying the deductions on hi sec_2001 and sec_2002 income_tax returns in his testimony petitioner also admitted that he had mistakenly presented several documents receipts and canceled checks that relate to purely personal expenditures petitioner has failed to carry his burden_of_proof with regard to the deductions subject_to the limitations of sec_274 petitioner has not presented adequate_records which substantiate the required elements for those expenditures subject_to sec_274 nor has petitioner provided sufficient evidence to corroborate his statements regarding his deductible expenditures in and we therefore uphold respondent’s determination that petitioner has not adequately substantiated his claimed deductions for expenditures relating to travel meals and entertainment or business use of cars or trucks for and as to petitioner’s business deductions not subject_to the limitations of sec_274 petitioner also has failed to adequately substantiate nearly all of the business deductions claimed on his schedules c for and petitioner has presented almost no evidence that links the expenditures reflected in the receipts invoices and checks to his business operations petitioner’s records appear to reflect some business expenditures but in most instances we cannot determine whether the expenditures bear any relationship to the franchise prong of tasha’s cafe nor has petitioner presented sufficient evidence for the court to estimate the amount of any of his business expenditures from the record before us petitioner has presented some canceled checks and paid invoices that show deductible expenditures_for legal fees marketing expenses and charitable donations related to his tasha’s cafe franchising operations those expenditures amount to dollar_figure in legal fees and marketing expenses for and dollar_figure in charitable donations for except as noted above petitioner has not produced sufficient evidence to persuade us that respondent’s determinations are in error consequently with the exceptions noted above we sustain respondent’s deficiency determination iv penalties a sec_6662 penalty as noted supra respondent determined sec_6662 penalties of dollar_figure and dollar_figure for and respectively respondent determined that petitioner’ sec_2001 and sec_2002 underpayments of tax were attributable to negligence or disregard of rules and regulations or alternatively that the and underpayments are attributable to substantial understatements of income_tax pursuant to sec_6662 a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or due to negligence or disregard of rules or regulations sec_6662 the term understatement means the excess of the amount of tax required to be shown on a return over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 generally an understatement is a substantial_understatement when the understatement exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the internal_revenue_code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 b burden_of_proof the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets this burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner supra the taxpayer may meet this burden by proving that he or she acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner supra sec_1_6664-4 income_tax regs c analysis in the matter before us respondent has met his burden of production under sec_7491 the record shows that both petitioner’ sec_2001 and sec_2002 income_tax returns contain understatements of tax greater than dollar_figure see sec_6662 accordingly petitioner bears the burden of proving that the accuracy-related_penalties should not be imposed with respect to any portion of the understatements for which he acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner supra pincite petitioner has failed to meet his burden of persuasion with respect to the accuracy-related_penalties petitioner claimed substantial deductions for which he apparently maintained no records at trial petitioner admitted that some of the deductions on his schedules c for and may have represented personal expenditures including the costs of a family trip to mexico and payments for insurance premiums on his personal automobiles as noted supra petitioner likely incurred several business expenditures during and however petitioner has not produced any evidence establishing that he acted with reasonable_cause and in good_faith with respect to any portion of the understatements of tax on hi sec_2001 and sec_2002 income_tax returns therefore to the extent that we uphold respondent’s determination of deficiencies for and we conclude that petitioner is liable for the sec_6662 penalties to reflect the foregoing decision will be entered under rule
